Title: 1779 Ap. 28. Wednesday.
From: Adams, John
To: 


       Went up to Nantes from Minden or St. Nazare, before Wind and Tide in 4 Hours. This Morning by Captain Landais who came on board I received a Letter from Dr. F. inclosing one from M. de Sartine, both expressing a Desire, that the Alliance might not sail for some Time, and that I would take my Passage home, with M. Le Chevalier de la Luzerne, the new Ambassador, in one of the Kings Frigates.
       This is a cruel Disappointment.—To exchange May for July, and the Alliance for another Frigate, is too much.
       Lodged at the Hotel de St. Julien, where I find the Accommodations better than at L’hotel de la Comedie....
       Dined at the Hotel, with a Number of Navy Officers, several with the Cross of St. Louis. Drank Tea, at Mrs. Johnsons. Had much Conversation with him about Consuls, Agents. He thinks one Consul enough for the Kingdom with Power of Deputation. This also, that a Duty of so much per Ton should be levied on all Ships, entering a french Port, for the Relief of unfortunate Americans, Prisoners, Shipwrecked Persons, &c. That no Man should be discharged from a Ship but by the Consul. That six, ten, or twelve Merchants should be appointed to inspect the Consuls accounts, once in 3 Months, &c.
      